DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 19-20 in the reply filed on 2/2/22 is acknowledged.  Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a 1 or 2) as being anticipated by USPUB 20060009835A1 issued to Osbourne et al. see specifically [0009-0011, 0031-0039].  
Osbourne et al disclose making grafts, including graft fabrics, for implanting, transplanting, replacing or repairing a part of a patient. The present invention is also directed to stent grafts and endoluminal prostheses formed of the graft fabric. The problem of treating small and tortuous vessels of a patient with stent grafts is solved by providing a graft fabric comprising a plurality of yarns, the yarns having a low denier from 5 to 50 [abstract, 0003, 0009, 0039].  The yarns may comprise multifilaments or monofilaments [0041] and the filaments or fibers have a denier less than or equal to about 1.4.  The yarns of the graft fabric may be woven or nonwoven. The weave of the graft fabric may be a plain weave, a matt weave, or a combination thereof. The weave type of the graft fabric may be uniform or non-uniform [0034, 0037]. The number of ends per inch may be less than about 152 and the number of picks per inch may be less than about 135 [0035]. [0009-0011].  The synthetic polymer may be a thermoplastic material comprising at least one of polyester, polypropylene, polyurethane and polytetrafluoroethylene. Preferably, the graft fabric is polyester. [0011]. Preferably, the number of ends per inch is less than about 152 and the number of picks per inch is less than about 135. Preferably, the tubular graft fabric of the endoluminal prosthesis has, after implantation of the prosthesis into a vascular lumen of a patient, a permeability of about zero mL/min/cm2 to about 240 mL/min/cm2. [0011; 0034]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osbourne in view of EP 3406224 issued to Nakazawa et al.
	Osbourne et al. teach what is set forth above but do not expressively suggest the thickness as sought in claim 12, where the engineered textile of claim 1 has a thickness between 25 micrometers and 100 micrometers.  
	This is remedied by the teachings of Nakazawa et al. who at 0012 teach making medical fabric for stents which is comprises multifilament yarns with a total fineness of 7 to 80 dtex as warp yarns and weft yarns, wherein the single filament fineness of at least one multifilament yarn among the warp yarns and the weft yarns is 0.5 dtex or less, the twist coefficient A of the weft yarns is 50 to 2000, the thickness of the medical fabric is 10 to 90 µm, and the water permeability before and after needle puncture of the medical fabric is 300 cc/min/cm2 or less.
	Therefore, a person having ordinary skill in the art before the filing date of the invention would have looked to the prior art for known thickness used in the industry.  Nakazawa et al show using such thickness like 10 to 90 µm, which overlap with Applicant’s claimed range of 25 to 100 µm.  A skilled would have been motivated to have chosen such a thickness so that it would easily fit within the blood vessel where it is to be implanted. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for references of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP